In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 15-1092V
                                          Not to be Published

*************************
                        *
LOREN NEDDEAU,          *                                        Special Master Corcoran
                        *
          Petitioner,   *                                        Filed: January 14, 2016
                        *
v.                      *
                        *                                        Entitlement; Shoulder Injury Related to
SECRETARY OF HEALTH     *                                        Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,     *                                        Influenza (“Flu”) Vaccine; Conceded.
                        *
          Respondent.   *
                        *
*************************

Stephen M. Reck, The Law Firm of Stephen M. Reck, LLC, North Stonington, CT, for Petitioner.

Gordon Shemin, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  RULING FINDING ENTITLEMENT1

       On September 29, 2015, Petitioner Loren Neddeau filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that she developed
Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result of the influenza (“flu”)
vaccine that she received on October 6, 2012.



1
  Because this ruling contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published rulings inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole ruling will be available to the public. Id.

2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act.
        In her Rule 4(c) Report, Respondent indicated that the Petitioner’s claim is compensable
under the Vaccine Act. Respondent specifically stated that the Division of Vaccine Injury
Compensation (“DVIC”), Department of Health and Human Services, has reviewed the facts of
this case and has concluded that “[P]etitioner’s alleged injury is consistent with SIRVA, and that
it was caused in fact by the flu vaccine she received on October 6, 2012.” Rule 4(c) Report at 3
(ECF No. 12). Additionally, the Rule 4(c) report acknowledges that “DICP did not identify any
other causes for petitioner’s SIRVA, and records show that she has suffered the sequela of her
injury for more than six months.” Id. Respondent therefore concludes that Petitioner is entitled to
an award of damages.

        In view of Respondent’s concession, and based on my own review of the record (see
Section 13(a)(1); 42 C.F.R. § 100.3 (a)(I)), I find that Petitioner is entitled to compensation for an
injury that was caused-in-fact by a covered vaccine. 42 C.F.R. §§ 100.3(a)(XIV), 100.3(b)(2). A
separate damages order will issue shortly.

       Any questions may be directed to my law clerk, Andrea Gordon, at (202) 357-6345.

       IT IS SO ORDERED.

                                                               /s/ Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Special Master




                                                  2